                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RICKY E. RUSSELL,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-605-JD-MGG

 TRACI RIGGLE and UNKNOWN
 MAILROOM EMPLOYEE,

                     Defendants.

                                   OPINION AND ORDER

       Ricky E. Russell, a prisoner without a lawyer, filed an second amended

complaint against Traci Riggle and Unknown Mailroom Employee because neither his

original complaint nor his first amended complaint stated a claim against them. ECF 2,

3, 4, and 11. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       In the second amended complaint, Russell alleges Traci Riggle was the mail

room supervisor at the Miami Correctional Facility. He alleges she (or her employee)

was “responsible for failing or refusing to mail plaintiff’s filing fee check to Attorney
Myers in a timely manner or at all.” ECF 12 at 3. However, attached to his original

complaint, Russell provided a Request for Remittance showing he asked for $16.32 to be

sent to the Sullivan Superior Court. ECF 2-1 at 38. Because he has provided evidence

showing he asked for the check to be sent to the court, he has not plausibly alleged Traci

Riggle (or her employee) did anything wrong by not sending it to Attorney Myers.

       Russell alleges his State lawsuit was dismissed because the check was not sent to

Attorney Myers. However, attached to his original complaint, is a letter from Attorney

Myers stating his case was never filed because Russell did not send the attorney “an

application to waive the filing fee to get the above case filed.” ECF 2-1 at 39. Because he

has provided evidence showing the allegedly unmailed check was not responsible for

either the dismissal, nor even the non-filing, of a lawsuit on his behalf, he has not

plausibly alleged Traci Riggle (or her employee) is responsible for the dismissal of a

State lawsuit.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. §. 1915A.

       SO ORDERED on December 20, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
